Citation Nr: 1642527	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  08-30 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to aviation fuel exposure.

2.  Entitlement to service connection for myelodysplastic syndrome (MDS), to include as secondary to aviation fuel exposure.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to November 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before a VA Decision Review Officer (DRO) at a January 2009 hearing conducted at the RO.  A transcript of the hearing is of record.

This case was previously brought before the Board in August 2010, at which time the claims were remanded for further evidentiary development.  In March 2012, the Board again remanded the Veteran's claim for entitlement to service connection for MDS but denied the Veteran's claim for entitlement to service connection for peripheral neuropathy. 

The Veteran appealed the Board's March 2012 denial of service connection for peripheral neuropathy to the United States Court of Appeals for Veterans Claims (Court).  In a June 2013 decision, the Court vacated the Board's March 2012 decision and remanded the case to the Board for a VA examination consistent with the Board's August 2010 remand.  The issue of service connection for MDS, which was remanded by the Board's March 2012 decision, was not subject to the June 2013 Court order.

This matter was last before the Board in January 2014, at which time the claims were remanded in order to provide the Veteran with VA examinations and to retrieve outstanding VA medical records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence of record weighs against a finding that the Veteran's peripheral neuropathy is related to his active duty military service.

2.  The Veteran has not had myelodysplastic syndrome at any point during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for entitlement to service connection for myelodysplastic syndrome have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board notes that a review of the Veteran's service personnel records reflects that the records are "fire related" (i.e., destroyed or damaged by a fire at the National Personnel Records Center (NPRC) facility in 1973).  Under these circumstances, VA has a heightened duty to assist the Veteran in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Peripheral neuropathy

The Veteran generally maintains that he has peripheral neuropathy of the bilateral upper and lower extremities which is related to his active duty service, particularly, his exposure to volatile chemicals such as gasoline.  

Service treatment records show no evidence of any complaints, treatment or diagnosis of peripheral neuropathy while in service.  A review of his post-service VA and private treatment records reflect that he has been diagnosed with peripheral neuropathy.  A February 2007 letter from a private doctor, J.W.A., states that the Veteran has peripheral neuropathy.  Further, peripheral neuropathies have been associated with volatile petroleum compounds and solvents.

A February 2009 letter from a private doctor, M.M.B., states that the Veteran has peripheral neuropathy.  He was in the U.S. Air Force for 11 years and was exposed to numerous volatile compounds including benzene and gasoline.  It was more likely than not that this exposure has caused his illness, based on current medical literature.

In a February 2013 letter, J.W.A. opined that the Veteran's military service exposure to aviation fuel more likely than not caused his development of peripheral neuropathy.  In support of his opinion, the private doctor noted a medical reference (Occupational Medicine 2010, BC Dicker, Inc., authored by Tee L. Guidotti) which documents the relationship between peripheral neuropathy and occupational exposure to volatile compounds.  

Pursuant to the Board remand, the Veteran was afforded a VA peripheral nerve conditions examination, by a physician, in February 2016.  The examiner noted a diagnosis of sensory polyneuropathy and a date of diagnosis of 2008.  The Veteran reported having burning and paresthesias to the feet since around 2000, which progressed to involve the lower legs.  An EMG performed in 2006 confirmed the diagnosis of peripheral neuropathy.  Over the past few years, the Veteran developed involvement of the fingertips as well.  The Veteran maintains that his neuropathy is related to chemical exposures (namely aviation fuel) during his active duty service.  During service, the Veteran stated he was a chemical engineering/aircraft refueling specialist.  Following military service, he went into aerospace management, which involved little to no direct exposure to chemicals.  The Veteran denied having any hobbies involving such exposure.

The VA examiner concluded that the medical literature review on the Veteran's case failed to support a causal relationship between exposures to aviation fuel (or other related chemicals) and the development of a peripheral neuropathy 40 years later.  The VA examiner stated that according to the U.S. Department of Health and Human Services' September 1993 publication from the Agency for Toxic Substances and Disease Registry (entitled Jet Fuel Toxicity), "[t]he most definitive determination that symptoms are caused by exposure to jet fuel is a temporal association between exposure and symptom development, with abatement of symptoms after exposure ceases."  The VA examiner stated that while chemical exposures can contribute to the development of peripheral neuropathies as referenced in previous opinions/statements on this case, these neuropathies classically appear in proximity to the exposure and resolve or fail to progress with removal from the continued exposure.  The VA examiner stated that the Veteran's lay statements and medical records documented that he developed notable burning and paresthesias to his feet around the year 2000 which subsequently progressed to involve the lower legs and upper extremities.  Private EMG testing that confirmed a cryptogenic peripheral neuropathy in 2006 was done as part of the work up of the Veteran's symptoms.  Repeat EMG testing at the Dallas VAMC in 2008 confirmed the presence of an "early, mild, axonal, sensory polyneuropathy of the lower extremities" for which laboratory work up was unremarkable for reversible/treatable etiologies.  The VA examiner further referenced a neurology note dated in April 2010 which concludes that the Veteran's "HBA1C has been 6.4 and 6.7...This is a diabetic neuropathy...."  The VA examiner also noted that according to UpToDate's article entitled Clinical manifestations and diagnosis of diabetic polyneuropathy, "diabetic neuropathy should be suspected in any patient with type 1 diabetes of more than five years' duration and in all patients with type 2 diabetes. ...  In addition, neuropathy due to prediabetes should be suspected in any patient presenting with 'idiopathic' painful neuropathy.  Both epidemiological and case-controlled studies show that 40 to 50 percent of patients with idiopathic neuropathy have prediabetes compared with 14 percent of the age-matched general population."  The VA examiner concluded that the nature of this Veteran's polyneuropathy as a progressive condition in a characteristic "stocking-glove distribution," in the absence of ongoing toxic or chemical exposures, is most consistent with the diagnosis of diabetic polyneuropathy.

The Board finds the February 2016 VA medical opinion is entitled to great probative weight.  The opinion was rendered following examination of the Veteran and a complete review of his claims file.  The VA examiner opinion addressed the Veteran's reports of exposure to hazardous chemicals during service and provides an adequate rationale for the conclusion reached based on the record, the examination findings, and the medical literature used by the examiner to form the basis of the opinion.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  

There are positive opinions to the contrary in the record concerning the etiology of the Veteran's peripheral neuropathy from the Veteran's private doctors, as detailed above.  However, the Board finds that the opinions of the Veteran's private doctors warrant less probative weight than the VA opinion of record, as there is no indication the private doctors had the benefit of reviewing the Veteran's claims file, including his service treatment records.  Further, the statements from the private doctors offer largely conclusory opinions that do not take into consideration the specific circumstances of the case that would aid the Board in evaluating the merits of the Veteran's claim.  Instead, the opinions simply rely on the premise that there is an association between exposure to hazardous chemicals and the development of peripheral neuropathy.  The Board finds that the VA opinion of record is entitled to significant probative weight as the examiner accurately considered the evidence contained in the claims file and offered a thorough rationale for the opinion.

The only other evidence supporting the Veteran's contention that his peripheral neuropathy was the result of in-service exposure to hazardous chemicals comes from his own lay statements.  The Board acknowledges the Veteran's belief that his peripheral neuropathy may be related to exposure to chemicals in service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as an etiological relationship between any current disability and military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim seeking service connection for peripheral neuropathy of the bilateral upper and lower extremities.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Myelodysplastic syndrome

The Veteran also seeks service connection for MDS he claims is due to active duty service, to include in-service exposure to volatile chemicals.  At the outset, however, the Board notes the record does not show that the Veteran has ever had the condition at any point during the appeal period.  

In his January 2007 claim for benefits (VA Form 21-526), the Veteran stated his MDS first began in January 2007 and was the result of exposure to aviation fuel.

Private treatment records note the Veteran's diagnosis of MDS.  A January 2006 medical oncology procedure note reflected that the Veteran underwent a bone marrow aspiration and biopsy.  A separate report from that same month stated the association of pancytopenia with normal marrow cellularity was consistent with a myelodysplastic syndrome, but the findings were not diagnostic.  The report further noted that cytogenetic studies may be helpful, and clinical correlation was advised.  A medical oncology note from that same month noted an impression of myelodysplastic syndrome.  The private doctor, J.A., stated that cytogenetic studies showed no evidence of chromosome abnormalities.

A June 2006 private treatment record from Arlington Cancer Center noted the Veteran was doing "remarkably well with the use of Aranesp."  His physical examination was noted to be negative.  The Veteran stated he was able to get around and do anything he wanted to and had "no symptoms whatsoever."  

Private treatment records dated in July 2006 noted the Veteran was admitted to a hospital for flu-like symptoms.  He complained of feeling tired.  In a follow-up note, the Veteran denied experiencing headaches, dizziness, light-headedness or chest pain.  A September 2006 record noted the Veteran continued to do remarkably well and had no complaints at that time.

A February 2007 letter from J.W.H. noted the Veteran had "5q deletion myelodysplastic syndrome.  The doctor stated that the Veteran was exposed to numerous volatile compounds including gasoline while serving in the military.  The doctor stated that "it has been substantiated that with exposure to volatile compounds, benzene, gasoline, etc., there is a higher incidence of myelodysplastic syndrome."

A June 2007 VA hematology and oncology outpatient note, the Veteran was noted to have a questionable history of MDS and was referred from an outside hospital.  The Veteran was noted to have had a bone marrow biopsy in January 2006 that showed normal cellular bone marrow.  MDS could not be excluded, although the Veteran's bone marrow was not diagnostic for MDS.  The record further noted that cytogenetics done on the Veteran's bone marrow were normal.  The examiner stated that it was not clear if the Veteran ever had MDS, given that he had a normal bone marrow biopsy in January 2006.  Currently the Veteran's CBC (complete blood count) was stable and he has been off of Aranesp for more than three months.

In a February 2009 letter, the Veteran's private doctor, M.M.B., stated the Veteran had MDS.  He was in the U.S. Air Force for 11 years and was exposed to numerous volatile compounds, and it was more likely than not that this exposure caused his illness.

An August 2012 VA hematology oncology clinic note also notes the Veteran's questionable history of MDS.  The examiner noted that it was not clear if the Veteran ever had MDS, given that he had a normal bone marrow biopsy in January 2006.  Currently his complete blood count was stable and he has not been on any growth factors in several years.

Pursuant to the Board remand, the Veteran underwent a VA hematologic and lymphatic conditions examination in February 2016.  Following a review of the evidence, the examiner stated that the Veteran did not now have nor has he ever been diagnosed with a hematologic or lymphatic condition.  The examiner noted that in late 2005, the Veteran was evaluated by an outside hematologist who performed a bone marrow biopsy and told the Veteran he had MDS with a 5q deletion.  The Veteran was given Aranesp and neulasta.  The Veteran sought a second opinion.  Examiners from the University of Texas Southwestern (UTSW) Medical Center evaluated the outside biopsy report and had slides brought in for evaluation.  Per the evaluation of the available slides by UTSW, there was no evidence of MDS.  A UTSW hematologist told the Veteran during the second visit that he would need a second bone marrow biopsy when he had decreasing blood counts.  At the time the Veteran's complete blood count was normal.  He was followed by the Dallas VA hematology oncology clinic until August 2012.  None of the Veteran's complete blood counts showed any cytopenias, so he was discharged from the clinic.  The VA examiner stated that a review of the Veteran's complete blood counts from 2012 to 2015 (available in CPRS) showed no evidence of cytopenia.  The Veteran denied having had any bone marrow biopsies done by private medical providers since the first one in January 2006.  The Veteran has not had any growth factors and was noted to be feeling well.  Given the absence of cytopenias and the normal bone marrow biopsy re-read at UTSW, the VA examiner stated there was no evidence found of MDS based on the available records.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328   (1997).  Congress has specifically limited entitlement to service connection for disease or injury to cases where such in-service events have resulted in a current disability.  See 38 U.S.C.A. § 1110, 1131.  Thus, without "competent evidence of current disability," there can be no award of service connection.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Because the evidence shows that the Veteran has not had MDS during the pendency of the appeal, the Board concludes that service connection is not warranted, and no discussion of the remaining elements is necessary. See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006) (the absence of any one element will result in denial of service connection).

As there is no current diagnosis of MDS, service connection is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities is denied.

Entitlement to service connection for myelodysplastic syndrome is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


